Citation Nr: 0102821	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-15 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain, 
currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a headache 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from November 1989 to 
June 1994.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The appellant's service-connected lumbar strain is 
manifested by pain and no more than slight limitation of 
motion.

2.  Service connection for migraine headaches was denied by 
the RO in November 1995.  That decision was not timely 
appealed. 

3.  Evidence received since November 1995 bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.71a, Diagnostic Codes 5292, 5295 (2000).

2.  The RO's November 1995 rating decision which denied 
entitlement to service connection for migraine headaches is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2000).

3.  New and material evidence has been submitted since the 
November 1995 rating decision.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Lumbar Strain.

The appellant's service medical records indicate that she was 
treated on numerous occasions for back injury and pain.  The 
service medical records include a February 1990 treatment 
report which indicates that she was seen for back pain of 4 
days duration, which first became evident after a fall at 
work.  The diagnosis was lumbar strain.  In April 1991 she 
was seen for lower thoracic and upper lumbar midline pain; 
she was diagnosed with musculoskeletal strain.  In August 
1992, she reported having fallen down the steps and was 
diagnosed with back contusion secondary to a fall.  Also in 
August 1992, she was involved in a motor vehicle accident and 
aggravated her low back.  The diagnosis was low back strain.  

VA neurological examination in August 1994 noted that the 
appellant complained of low back pain of mild to moderate 
intensity,  three to four times per week.  Examination showed 
no tenderness on tapping on the low back and leg raising 
maneuver was negative.  VA general examination in August 1994 
showed forward flexion to 80 degrees, extension to 20 
degrees, lateral flexion to 22 degrees, and rotation to 16 
degrees.  Movements were made with pain.   

The appellant was awarded entitlement to service connection 
for lumbar strain secondary to back injury by means of a 
January 1995 rating decision.  She was rated noncompensable 
under 38 C.F.R. Part IV, Diagnostic Code 5295.  A subsequent 
rating decision dated in September 1998 increased her 
disability rating under Diagnostic Code 5295 to 10 percent 
disabling, effective from March 31, 1998.  

Current medical records include private treatment records 
which indicate that the appellant has been seen for back pain 
on various occasions.  In November 1997, she was involved in 
a motor vehicle accident which resulted in contusion of the 
back.  She received treatment for this, to include physical 
therapy.  A letter from a chiropractor, dated in October 
1998, indicates that the appellant was first seen in March 
1998 for intermittent cramping type right low back pain which 
radiated down her right leg to above the knee, and up the 
left side to her middle back.  Examination showed muscle 
tautness of the lumbar erector groups.  There was no spasm.  
There was mild tissue swelling to the right lumbar and pelvic 
area.  There was restriction of range of motion of the lower 
back.  Heel and toe walk were negative.  Straight leg raise 
was positive on the right at 50 degrees.  X-rays showed a 
structural pelvic rotation, with a 24 mm inferiority of the 
right ilium.  The diagnosis was low back syndrome with 
radiculitis.  She was seen on several subsequent occasions 
for her pain.  The examiner stated that the appellant's acute 
low back condition will probably improve, but that she will 
have continued exacerbations of low back pain in the future.      

A VA examination report, dated in July 1998, indicates that 
the appellant reported that she had low back pain when she 
first got up in the mornings, and that the pain usually 
resolved with a hot shower.  She worked as a cook, standing 
approximately 6 hours per day.  She could tolerate the 
standing, but had some low back pain.  She tried to limit her 
lifting to 30 pounds.  When sitting, she changed positions 
intermittently.  She wore a low back brace and took Robaxin 
intermittently.  Examination showed a normal walk and gait.  
She complained of some mild tenderness to punch in the low 
lumbar area.  She also complained of some tenderness over the 
lower thoracic lumbosacral paravertebral muscles, but no 
spasm was palpable.  She was able to forward flex to 80 
degrees, stating that she had pain but not expressing pain.  
She hyperextended to 30 degrees, stating that she had pain, 
but not expressing pain.  She had full lateral rotation and 
flexion, without expression of pain.  Straight leg raising 
was negative bilaterally.  The impression was chronic 
lumbosacral strain, intermittently symptomatic, rule-out x-
ray changes.  Functional loss was secondary to pain and was 
mild.  X-rays were essentially normal except for mild left 
convex thoracic scoliosis and right convex lumbar scoliosis 
which may be compensatory for thoracic scoliosis.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

As mentioned above, the appellant's low back disability has 
been rated under Diagnostic Code 5295.  Under Diagnostic Code 
5295, a 40 percent rating is assigned for lumbosacral strain 
manifested by severe symptoms, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
foregoing with abnormal mobility on forced motion.  A 20 
percent evaluation is for assignment where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 10 percent 
rating is for assignment for lumbosacral strain with 
characteristic pain on motion.  In this case, the evidence of 
record, reported above, does not show muscle spasm on extreme 
forward bending.  Thus, a higher rating under Diagnostic Code 
5295 is not warranted.   

Other diagnostic codes pertinent to disability from low back 
disorders have been considered.  Under Diagnostic Code 5292, 
ratings of 10, 20, or 40 percent are assigned for slight, 
moderate, or severe limitation of motion of the lumbar spine, 
respectively.  In this case, the evidence of record does not 
show more than slight limitation of motion.  VA examination 
in July 1998 showed that the appellant was able to forward 
flex to 80 degrees, stating that she had pain but not 
expressing pain.  She hyperextended to 30 degrees, stating 
that she had pain, but not expressing pain.  She had full 
lateral rotation and flexion.  Given these findings, the 
Board concludes that no more than slight limitation of motion 
is shown by the evidence of record and that a higher rating 
is not warranted under Diagnostic Code 5292. 
 
The Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestation and the effect this disability may have on the 
earning capacity of the appellant.  38 C. F. R. §§ 4.1, 4.2, 
4.41 (2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that pursuant to 38 C.F.R. § 4.40, 
the Board must consider and discuss the impact of pain in 
making its rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  Section 4.40 provides in part that functional 
loss may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

In this case, there are no clinical findings of weakness, 
atrophy, incoordination or excess fatigability.  The Board 
finds that the functional impairment and any limitation due 
to pain is properly evaluated at 10 percent under Diagnostic 
Code 5295 and that a higher rating for functional impairment 
under the DeLuca principles is not warranted.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2000).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In this case, the Board does not find that the RO should have 
referred the case for an extraschedular rating.  The 
schedular criteria are not inadequate.  Higher ratings are 
provided for greater disability.  In this case, however, the 
required manifestations were not demonstrated.  In addition, 
the Board notes that the appellant has not required frequent 
periods of hospitalization, which would make application of 
the regular schedular criteria impractical.  The record also 
does not show that the disability markedly interferes with 
the appellant's employment so as to make application of the 
regular schedular criteria impractical.  She reported that 
she worked as a cook, standing on her feet for 6 hours, which 
she is able to do, but experiences some low back pain.  She 
has neither alleged nor does the medical evidence show that 
this condition so markedly interferes with her employment as 
to render impractical the application of regular schedular 
standards.  In short, the disability picture in this case is 
not so exceptional or unusual so as to require referral for 
the assignment of an extraschedular rating.   

II.  Headaches.

Service connection for migraine headaches was denied by a 
November 1995 rating decision.  The appellant was notified in 
November 1995.  A timely appeal was not filed and that 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000).  To reopen the claim, new 
and material evidence must be submitted.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

The evidence before the RO in November 1995 included the 
appellant's service medical records which showed that she was 
seen in May 1993 for complaints of headaches for 4 days.  It 
was noted that there was a recurrent history of muscle 
tension headaches.  She also had sinus problems that day.  
The diagnosis was headaches with possible hay fever symptoms.  
Service medical records also show that in February 1994, she 
was seen for complaints of headaches in the temporal area for 
2 weeks.  There was a positive history of prior trauma.  The 
diagnosis was headaches.  

Post-service medical evidence before the RO in November 1995 
included a VA examination report, dated in August 1994, which 
indicates that the appellant reported that she began having 
headaches 4 years ago.  The headaches were located in the 
frontal area.  She had the headaches on a daily basis.  The 
assessment was that she had tension or vascular headaches 
that had not been treated with medication, and for this 
reason, it was recommended that she follow up with the 
neurology clinic to start a treatment program.  

A September 1995 letter from the Culicchia Neurological 
Clinic (Dr. W.D.T.), states that the appellant was seen for 
headaches.  She had had headaches for the past three years.  
She was in the military when these started and was tried on 
Inderal without improvement.  It was the doctor's impression 
that she had common migraine.  

Evidence submitted after the November 1995 rating decision 
include private treatment records which indicate that the 
appellant continues to have and receives treatment for 
headaches.  A treatment record from Dr. R.C.H., dated in 
April 1998, notes that the appellant had been having 
headaches since service.  The diagnosis was chronic daily 
headache in association with common migraine exacerbation 
periodically interspersed.  

A November 1998 letter from Dr. K.L.S. from the Tomlinson 
Family Practice states:  

[The veteran] suffers from migraine 
headaches.  These were originally treated 
in May of 1993.  In reviewing her 
military records she initially was 
treated for sinus and tension headaches 
in May of 1993.  In February 1994 again 
she sought treatment for recurrent and 
chronic headaches.  By June of 1995 she 
indicated to a physician that she had had 
headaches for years.  He diagnosed her 
with atypical migraines and referred her 
to a headache clinic.  In September of 
1995 she went to Culicchia Neurology 
Clinic where she saw a headache 
specialist.  At that time she was 
diagnosed with common migraines . . . . 
She has had recurrent problems since that 
time. . . .

The Board finds that the November 1998 letter from Dr. K.L.S. 
is new and material evidence, and that the claim must be 
reopened.  The Board acknowledges that this statement is not 
entirely clear.  However, it is apparent that the physician 
has reviewed the veteran's medical records and has concluded 
that the veteran now has migraine headaches that were 
"originally treated" in May 1993.  It is unclear whether 
the physician believes that the May 1993 diagnoses of sinus 
and tension headaches were incorrect, and whether she 
believes that the migraine headaches were incurred, or 
aggravated, in service.  Nonetheless, while the post-service 
medical records before the RO in 1995 indicate a diagnosis of 
migraines and note that she had had these headaches since 
service, this was based on the appellant's assertion; no 
examiner had made a medical finding that migraine headaches 
were first shown in service, based on review of the service 
medical records.  Dr. K.L.S.'s November 1998 letter indicates 
that the service medical and post-service medical records had 
been reviewed and the letter may be read to mean that 
migraine headaches were originally treated in service, 
although the statement is not clear.  The Board finds this 
letter, in connection with evidence previously assembled, is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Accordingly, the claim is reopened.


ORDER


Entitlement to an increased rating for lumbar strain is 
denied.

The petition to reopen a claim for service connection for 
migraine headaches is granted and the claim is reopened.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The appellant should be scheduled for 
a VA examination for her migraine 
headaches.  The examiner is to solicit a 
detailed history of her symptoms and to 
conduct an examination.  The examiner 
should then provide a diagnosis for the 
appellant's headache disability and 
indicate the date of onset of such 
headache disability.  The examiner is to 
conduct a review of the appellant's 
medical records, to include the service 
medical records.  The claims file should 
be made available to the examiner for 
review.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 


